EXHIBIT 10.1

CONVERSION AGREEMENT

This Conversion Agreement (this “Agreement”), dated as of February 12, 2014, is
made by and between BDT CF Acquisition Vehicle, LLC, a Delaware limited
liability company (the “Holder”) and Colfax Corporation, a Delaware corporation
(the “Company”). The Holder and the Company are individually referred to herein
as a “Party” and collectively referred to herein as the “Parties”.

W I T N E S S E T H:

WHEREAS, the Company previously issued, pursuant to the Certificate of
Designations of Series A Perpetual Convertible Preferred Stock filed by the
Company with the State of Delaware on January 24, 2012 (the “Original
Certificate of Designations”), 13,877,552 shares of the Company’s Series A
Perpetual Convertible Preferred Stock, par value $0.001 per share and
liquidation preference $24.50 per share (the “Series A Preferred Stock”) in
accordance with the terms of that certain Securities Purchase Agreement, dated
as of September 12, 2011, by and among the Company and the Holder (the “SPA”);

WHEREAS, the Original Certificate of Designations was amended and restated by
the Amended and Restated Certificate of Designations of Series A Perpetual
Convertible Preferred Stock filed by the Company with the State of Delaware on
April 23, 2013 (the “Certificate of Designations”);

WHEREAS, the Certificate of Designations provides that each share of Series A
Preferred Stock shall be convertible, in whole or in part, at the option of the
holder thereof, at any time after its issue date, and from time to time, and
without payment of any additional consideration by the holder thereof, into
fully paid and nonassessable shares of common stock of the Company, par value
$0.001 per share (“Common Stock”) at a conversion rate equal to the liquidation
preference thereof divided by 114% of such liquidation preference (the
“Conversion Rate”), provided that the Company shall pay, in lieu of any
fractional share interest that would otherwise be deliverable upon application
of the conversion rate, an amount in cash equal to the applicable fractional
share interest multiplied the average of the daily closing prices of the Common
Stock on the New York Stock Exchange for the ten consecutive trading days
immediately prior to the business day preceding the day of conversion (“Cash in
Lieu of Fractional Shares”);

WHEREAS, the Certificate of Designations provides that holders of Series A
Preferred Stock shall be entitled to receive, on each share of Series A
Preferred Stock, out of funds legally available for the payment of dividends
under Delaware law, cumulative cash dividends at a per annum rate of 6%, subject
to certain adjustments, on (i) the Liquidation Preference per share of Series A
Preferred Stock and (ii) the amount of any accrued and unpaid dividends, but in
each case only when, as and if declared by the Board or a duly authorized
committee thereof;

WHEREAS, the Certificate of Designations provides that on or after the third
anniversary of the issue date (the “Mandatory Conversion Date”), the Company
shall have the right, at its option, at any time or from time to time, to cause
some or all of the outstanding shares of Series A Preferred Stock to be
mandatorily converted into fully paid and nonassessable shares of



--------------------------------------------------------------------------------

Common Stock at the Conversion Rate, if, among other things, the Company shall
have declared and paid in full in cash, or shall have declared and set apart for
payment in cash, all accrued but unpaid dividends on the Series A Preferred
Stock for all dividend periods with respect thereto, through and including the
effective date of such conversion, provided that the Company shall pay, in lieu
of any fractional share interest that would otherwise be deliverable upon
application of the conversion rate, Cash in Lieu of Fractional Shares; and

WHEREAS, the Holder, which holds 13,877,552 shares of Series A Preferred Stock,
constituting all outstanding shares of Series A Preferred Stock, has proposed to
exercise its option to convert its shares of Series A Preferred Stock into
12,173,291 shares of Common Stock plus cash in lieu of a .22807018 share
fractional interest (the “Conversion”), if the Company agrees to pay a dollar
amount (the “Cash Payment”) equivalent to the aggregate amount of dividends that
would have been payable on such shares of Series A Preferred Stock, at an
assumed per annum rate of 6% of the Liquidation Preference, through and
including the Mandatory Conversion Date, and the Company has proposed to pay the
Cash Payment and thereby to implement the Conversion.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

ARTICLE I.

TERMS OF CONVERSION

Section 1.01 Conversion. Upon the terms and subject to the conditions set forth
in this Agreement, the Holder hereby agrees to deliver to the Company on and as
of the date hereof a notice of election to convert its Series A Preferred Stock
into Common Stock and Cash in Lieu of Fractional Shares, substantially in the
form attached hereto as Exhibit A (the “Conversion Notice”). No later than one
(1) business day following delivery of the Conversion Notice, the Company shall
deliver to the Holder a certificate for the 12,173,291 shares of Common Stock
issued in the name of the Holder (the “Common Certificate”)

Section 1.02 Consideration. No later than four business days after receipt of
the Conversion Notice, and upon the terms and subject to the conditions set
forth in this Agreement, the Company shall pay to the Holder the Cash Payment in
the amount of $23,418,083.45 (which Cash Payment, for the avoidance of doubt,
shall be separate from and in addition to any payment of Cash in Lieu of
Fractional Shares due from the Company to the Holder in connection with the
conversion of the Holder’s Series A Preferred Stock into Common Stock). The Cash
Payment shall be made by wire transfer of immediately available funds.

ARTICLE II.

REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS

Section 2.01 Ownership of Series A Preferred Stock. The Holder represents to the
Company that the Holder is the sole legal owner of the Series A Preferred Stock
to be converted

 

2



--------------------------------------------------------------------------------

pursuant hereto and that it holds such Series A Preferred Stock free and clear
of any liens, claims, interests, charges or other encumbrances. The Holder
represents that it has not previously sold, assigned, conveyed, transferred or
otherwise disposed of, in whole or in part, the Series A Preferred Stock to be
converted pursuant hereto, nor has the Holder entered into any agreement to
sell, assign, convey, transfer or otherwise dispose of, in whole or in part,
such Series A Preferred Stock.

Section 2.02 No Conflicts. The Company represents to the Holder that the
execution and delivery by the Company of this Agreement, the performance by the
Company of its obligations under this Agreement and the consummation of the
transactions contemplated hereby (a) does not violate any of the terms,
conditions or provisions of the Company’s Amended and Restated Certificate of
Incorporation, Amended and Restated Bylaws or any applicable laws and (b) does
not materially conflict with, and will not result in a material violation or
material breach of, any material contract to which the Company is a party.

Section 2.03 Enforceability. Each Party represents to the other that (a) it has
the legal capacity to execute, deliver and perform its obligations under this
Agreement and (b) this Agreement has been duly and validly executed and
delivered by such Party and constitutes a valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization and
similar laws affecting creditors generally and by the availability of equitable
remedies.

Section 2.04 Further Assurances. The Company and the Holder shall execute such
documents and other instruments and take such further actions as may be
reasonably necessary or desirable to carry out the provisions of this Agreement
and to consummate the transactions contemplated hereby. In addition, the Company
agrees to use its commercially reasonable efforts to facilitate the exchange of
the Common Certificate for book-entry shares of Common Stock upon the request of
the Holder.

ARTICLE III.

MISCELLANEOUS

Section 3.01 Successors and Assigns. This Agreement and all the provisions
hereof shall be binding upon and shall inure to the benefit of the Parties and
their respective successors and permitted assigns and no Party shall assign this
Agreement or any of its interests, rights or obligations hereunder to any other
person or entity without the prior written consent of the other Party.

Section 3.02 Amendment and Waiver. No provision of this Agreement may be waived
or amended except in a written instrument signed by the Party against whom
enforcement of any such waiver or amendment is sought.

Section 3.03 Severability. In the event that one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
such provision(s) in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

 

3



--------------------------------------------------------------------------------

Section 3.04 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without giving effect to
the principles of conflicts of law thereof.

Section 3.05 Entire Agreement. This Agreement, together with any exhibits and
schedules hereto, constitutes the entire agreement among the Parties pertaining
to the subject matter of this Agreement and supersedes the Parties’ prior
agreements, understandings, negotiations and discussions, whether oral or
written, on such matters.

Section 3.06 Headings. The article and section headings in this Agreement are
for convenience only and shall not constitute a part of this Agreement for any
other purpose and shall not be deemed to limit or affect any of the provisions
hereof.

Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.

 

BDT CF ACQUISITION VEHICLE, LLC By:  

/S/ San W. Orr, III

  Name:   San W. Orr, III   Title:   Vice President and Treasurer COLFAX
CORPORATION By:  

/S/ A. Lynne Puckett

  Name:   A. Lynne Puckett   Title:   Senior Vice President, General Counsel and
Secretary

[Conversion Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF ELECTION TO CONVERT

February 12, 2014

The undersigned hereby irrevocably exercises its option to convert 13,877,552
shares of Series A Perpetual Convertible Preferred Stock, par value $0.001 per
share and liquidation preference $24.50 per share of COLFAX CORPORATION, a
Delaware corporation (the “Company”), into 12,173,291 shares of common stock of
the Company, par value $0.001 per share, and cash in lieu of any fractional
share interest that would otherwise be deliverable upon application of the
conversion rate, in accordance with the terms of the Amended and Restated
Certificate of Designations of Series A Perpetual Convertible Preferred Stock
filed by the Company with the State of Delaware on April 23, 2013, and directs
that a certificate for such shares of common stock be issued in the name of BDT
CF ACQUISITION VEHICLE, LLC.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this notice to be executed as of
the date first written above.

 

BDT CF ACQUISITION VEHICLE, LLC By:  

 

  Name:   Title:

[Notice of Election to Convert]